Case 3:20-cv-00434-MAB Document 16 Filed 05/29/20 Page 1 of 4 Page ID #123




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANDREW FREY,                                    )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )      Case No. 3:20-CV-00434-MAB
                                                 )
 ALAN REID BUFFINGTON, LNJ                       )
 FARMS TRUCKING, LLC, J&L                        )
 TRUCKING, and LNJ FARMS.                        )
                                                 )
                        Defendants.              )



                          MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is before the Court sua sponte on the issue of federal subject matter

jurisdiction. See Foster v. Hill, 497 F.3d 695, 696-97 (7th Cir. 2007) (“It is the responsibility

of a court to make an independent evaluation of whether subject matter jurisdiction exists

in every case.”).


       Defendants, Alan Reid Buffington and LNJ Farms Trucking, LLC, removed this

case to the United State District Court for the Southern District of Illinois pursuant to 28

U.S.C. § 1446. In its Notice of Removal (Doc. 2), Defendants Buffington and LNJ Farms

Trucking, LLC allege that diversity jurisdiction exists between the parties; however, the

citizenship allegations for Defendants Buffington and LNJ Farms Trucking, LLC are

insufficient.



                                             1 of 4
Case 3:20-cv-00434-MAB Document 16 Filed 05/29/20 Page 2 of 4 Page ID #124




       Although Defendants properly allege that Plaintiff is a citizen of the State of

Illinois, they allege that Defendant Buffington is a resident of the State of Iowa.

“Residence and citizenship are not synonyms and it is the latter that matters for purposes

of diversity jurisdiction.” Meyerson v. Harrah's E. Chicago Casino, 299 F.3d 616, 617 (7th

Cir. 2002). The citizenship of a natural person for diversity purposes is determined by the

person’s domicile, which means the state where the person is physically present with an

intent to remain there indefinitely. See Pollution Control Indus. of Am., Inc. v. Van Gundy,

21 F.3d 152, 155 n.4 (7th Cir. 1994), Perry v. Pogemiller, 16 F.3d 138, 140 (7th Cir. 1993);

Cassens v. Cassens, 430 F. Supp. 2d 830, 833 (S.D. Ill. 2006).

       To properly allege citizenship of a limited liability company (LLC), the party

seeking to invoke the Court’s federal subject matter jurisdiction must allege the

citizenship of each of the LLC’s members. See, e.g., Copeland v. Penske Logistics, LLC, 675

F.3d 1040, 1043 (7th Cir. 2012). “Consequently, an LLC's jurisdictional statement must

identify the citizenship of each of its members as of the date the complaint or notice of

removal was filed, and, if those members have members, the citizenship of those

members as well.” Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007).

       Here, the Notice of Removal alleges that “Defendant LNJ Farms Trucking, LLC is

now and was at the commencement of this action a corporation organized and existing

under the laws of the State of Iowa with its principal place of business.” This description

is insufficient for the Court to determine whether diversity jurisdiction exists. Defendants

must identify each member’s name of the Defendant LNJ Farms Trucking, LLC, and



                                             2 of 4
Case 3:20-cv-00434-MAB Document 16 Filed 05/29/20 Page 3 of 4 Page ID #125




specifically plead the citizenship of each member. See Thomas, 487 F.3d at 534; Meyerson v.

Showboat Marina Casino P’ship, 312 F.3d 318, 321 (7th Cir. 2002).

         The Court is not pointing out Defendants’ errors “merely for the sake of hyper

technical jurisdictional purity.” Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 837

(1989). It is because the Seventh Circuit has repeatedly warned district courts to ensure

that subject matter jurisdiction is properly pleaded. See, e.g., Foster v. Hill, 497 F.3d 695,

696-97 (7th Cir. 2007) (“It is the responsibility of a court to make an independent

evaluation of whether subject matter jurisdiction exists in every case.”); Johnson v.

Wattenbarger, 361 F.3d 991, 992 (7th Cir. 2004) (lamenting that litigants and judges all too

often “disregard their first duty in every suit: to determine the existence of subject matter

jurisdiction”); Belleville Catering Co. v. Champaign Market Place, L.L.C., 350 F.3d 691,

692 (7th Cir. 2003) (“Once again litigants’ insouciance toward the requirements of federal

jurisdiction has caused a waste of time and money.”); Wisconsin Knife Works v. National

Metal Crafters, 781 F.2d 1280, 1282 (7th Cir. 1986) (“The first thing a federal judge should

do when a complaint is filed is check to see that federal jurisdiction is properly alleged.”)

As the party seeking to invoke federal jurisdiction, Defendants “bear[] the burden of

demonstrating that the requirements for diversity are met.” Smart v. Local 702 Intern.

Broth. of Elec. Workers, 562 F.3d 798, 802-03 (7th Cir. 2009). Defendants’ jurisdictional

allegations, standing alone, must establish that diversity jurisdiction exists. The Court

will not read between the lines or make assumptions regarding the citizenship of any

party.



                                            3 of 4
Case 3:20-cv-00434-MAB Document 16 Filed 05/29/20 Page 4 of 4 Page ID #126




       Consequently, Defendants are ORDERED to file a second amended Notice of

Removal, on or before June 19, 2020, which clearly sets forth all of the information

needed to determine whether jurisdiction lies in this Court. Specifically, Defendants

should include all of the relevant information (e.g., each member’s name and citizenship

of that member) for each LLC member until all layers have been exhausted. And, if one

of the members of Defendant LNJ Farms Trucking, LLC is also an LLC, Defendants will

have to identify those LLC members’ names and citizenships as well. If Defendants fail

to file an Amended Notice of Removal in the manner and time prescribed or if, after

reviewing it, the Court finds that Defendants cannot establish subject matter jurisdiction,

the Court may dismiss this action for lack of jurisdiction.


       IT IS SO ORDERED.

       DATED: May 29, 2020
                                                    s/ Mark A. Beatty
                                                    MARK A. BEATTY
                                                    United States Magistrate Judge




                                           4 of 4
